                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


SCOTT A. SELDIN,

                    Plaintiff,                                 8:16CV372

      v.
                                                                ORDER
THEODORE M. SELDIN, STANLEY C.
SILVERMAN, and MARK
SCHLOSSBERG,

                    Defendants.


      This matter is before the Court on the mandate of the Eighth Circuit Court of

Appeals (“Eighth Circuit”) in Court of Appeals Case No. 18-3679, Filing No. 58. Plaintiff

Scott A. Seldin appealed this Court’s order of dismissal pursuant to a mandate in

connection with his earlier appeal, see Seldin v. Seldin, 879 F.3d 269, 273 (8th Cir.

2018). Filing Nos. 53, Order; Filing No. 54, Notice of Appeal. Filing No. 53, Order;

Filing No. 54, Notice of Appeal. The Eighth Circuit found no cause for reversal and

affirmed pursuant to 8th Cir. R. 47B. Filing No. 58. Accordingly,

      IT IS ORDERED that this action is dismissed pursuant to the mandate of the

United States Court of Appeals for the Eighth Circuit.

      DATED this 5th day of November 2019.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
